DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status: 
Claims 1, 5-8, 11-14, 18-20, 22-23, 25-26 and 28-31 are pending.
Claims 2-4, 9-10, 15-17, 21, 24 and 27 are cancelled.
Claims 29-31 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 11-14, 18-20, 22-23, 25-26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Staub-French et al. (“3D AND 4D MODELING FOR DESIGN AND CONSTRUCTION COORDINATION: ISSUES AND LESSONS LEARNED”, ITcon Vol. 12 (2007), Staub-French and Khanzode, pg. 381-407, PUBLISHED: July 2007 at http://itcon.org/2007/26/)  in view of Sparksman (“QUANTIFYING THE TIME AND COST ASSOCIATED WITH THE REQUEST FOR INFORMATION (RFI) OR TECHNICAL QUERY (TQ) PROCESS – A DESIGNERS PERSPECTIVE”, OCTOBER 2015, “Sparksman”) and Jacobi et al. (US Pat. Pub. No. 2012/0310602, “Jacobi”).

Regarding claim 1, Staub-French teaches, A computing system to (3D modeling tool,  page 381 last line -382 first line: “3D / 4D tools specifically to the coordination of Mechanical, Electrical, Plumbing, and Fire Protection (MEP/FP) systems”)
receive an indication that a user of a first client station is accessing a building information model (BIM) file representing a construction project via a software tool having a graphical user interface (GUI) that displays a three- dimensional view of the construction project based on the BIM file (Page 383: “FIG. 1: 3D rendering of the three-storey medical office building for the Camino Medical Group Project in Mountain View, California.” 
Page 392 “3.2.7 Step 7: Integrate Discipline-specific 3D Models
The responsible party downloads and integrates the 3D models in preparation for the coordination meeting. On the Camino project, the project team used Navisworks to coordinate the building systems in 3D. The 3D models created using Quick Pen and CADDuct were combined into a single model in Navisworks and then the Navisworks Clash Detective module was used to define clash tests and identify clashes.”); 
a coordination pane that provides an interface for creating coordination issues related to the BIM file (Page 393: 3.2.10 Step 10: Document Conflicts and Solutions
On the Camino project we used the Navisworks software to create a conflict identification and resolution report that listed a particular conflict and how it was to be resolved by the next iteration (Fig. 11)”) However,  Staub-French doesn’t expressly teach a the computing system comprises, at least one processor;
a non-transitory computer-readable medium; and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform steps of the claim and having graphical user interface (GUI) comprising (i) a BIM pane that displays a three- dimensional view of the construction project based on the BIM file and (ii) a coordination pane that provides an interface for creating coordination issues;
Jacobi teaches a computing system (Fig. 6) comprising: at least one processor
a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium ([0010] “According to another embodiment, a computer program product includes a non-transitory computer readable medium having code to retrieve from a first data source data representing an environment in a building and at least one component in the environment”) that are executable by the at least one processor (Fig. 6 element 602) to cause the computing system to have:
a graphical user interface (GUI) comprising (i) a BIM pane that displays a three- dimensional view of the construction project based on the BIM file and (ii) a coordination pane that provides an interface for creating coordination issues ([0047] “A user may interact with the model information through forms on the displays illustrated in FIG. 2, FIG. 3, FIG. 4 and FIG. 5. According to one embodiment, the displays are shown on the mobile device 500 of FIG. 5. The forms may allow a user, such as a maintenance technician, to enter a work order request through a form illustrated in FIG. 7 or to receive notification of a maintenance assignment through a form illustrated in FIG. 8. FIG. 7 is a block diagram illustrating an exemplary display for scheduling maintenance of a component in a building management information system according to one embodiment. A display 700 may include a building view 702. After a user selects a component 704 from the building view 702, a form 710 is displayed to allow the user to enter a work order or maintenance request”);
Jacobi and Staub-French are analogous as they are from the field of design management of buildings.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Straub-French to have included, at least one processor, a non-transitory computer-readable medium and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system having a graphical user interface (GUI) comprising (i) a BIM pane that displays a three- dimensional view of the construction project based on the BIM file and (ii) a coordination pane that provides an interface for creating coordination issues as taught by Jacobi and thereby use representation of both panes by Straub-French’s software.
The motivation for the above is to develop an alternative implementation and also to provide user friendly interface so that 3d model and the coordination issue can be seen at the same time.

Staub-French modified by Jacobi teaches elevating created coordination issues to requests for information (RFIs) (Jacobi [0062] “….. At block 1306, a request is received for information regarding a component in the environment. The request may be, for example, a request for maintenance-related information about the component including a maintenance schedule or maintenance manuals”);
Staub-French modified by Jacobi teaches while the user of the first client station is accessing the BIM file via the software tool, receive, from the first client station, a first communication indicating a first request entered by the user of the first client station via the coordination pane of the GUI to create a coordination issue related to the BIM file, wherein the first request comprises (i) a screenshot of at least a portion of the displayed three-dimensional view of the construction project that was captured by the user via the BIM pane of the GUI and then selected by the user via the coordination pane and (ii) data indicating an assignee of the coordination issue that was specified by the user via the coordination pane of the GUI (After including Jacobi with Staub-French, Now Staub-French has two side by side pane that with display 3d view in BIM pane and coordination pane that Staub-French already has. Staub-French Fig. 7 and  Page 391 Second paragraph discloses Naviswork Clash detective software detects coordination issue (“(e.g., interferences between physical components and clearance spaces”) in displayed combined BIM file and in response to issue detection it creates a request (documenting conflict identified including defining coordination issue which includes a screenshot of the portion of the rendered 3D view), See Fig. 11 and section 3.2.10,  Fig. 7 and  Page 391 Second paragraph:“ Identify the specific design review software that will be used during the 3D design coordination process.
The software can be a CAD package (e.g., Autodesk Building Systems), or specific 3D coordination software (e.g., Navisworks Clash Detective). Although both packages facilitate the detection of physical interferences, we found that Navisworks Clash Detective was far superior in detecting some soft conflicts (e.g., interferences between physical components and clearance spaces), managing the process of detecting and resolving conflicts (e.g., conflicts can be tracked according to their status - new, active, approved, resolved, and old), and documenting the conflicts identified (e.g., conflict reports can be generated). Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests.      …….. FIG. 7: Screenshot from the combined MEP/FP model for one of the quadrants from the Camino project and the 9 clash tests that were created. that were created to facilitate conflict detection between the systems”.
Page 391: Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests that were created to facilitate conflict detection between the systems.
“3.2.10 Step 10: Document Conflicts and Solutions
It is important to document the conflicts addressed in the coordination meetings including, the design conflict (a snapshot or clash report from Navisworks), the proposed solution, the responsible party”);
in response to the receipt of the first communication, create a first data set defining the coordination issue, wherein creating the first data set comprises including the screenshot and the data indicating the assignee of the coordination issue within the first data set defining the coordination issue (Staub-French, Page 391: Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests that were created to facilitate conflict detection between the systems.
“3.2.10 Step 10: Document Conflicts and Solutions
It is important to document the conflicts addressed in the coordination meetings including, the design conflict (a snapshot or clash report from Navisworks), the proposed solution, the responsible party, the systems that were coordinated, the drawing files used (for version control), the meeting date, and the organizations/people involved in the coordination process. On the Camino project we used the Navisworks software to create a conflict identification and resolution report that listed a particular conflict and how it was to be resolved by the next iteration (Fig. 11). This document was used to identify and resolve the clashes. The report was generated directly out of Navisworks.”

    PNG
    media_image1.png
    703
    1238
    media_image1.png
    Greyscale

Jacobi [0047] “A user may interact with the model information through forms on the displays illustrated in FIG. 2, FIG. 3, FIG. 4 and FIG. 5. According to one embodiment, the displays are shown on the mobile device 500 of FIG. 5. The forms may allow a user, such as a maintenance technician, to enter a work order request through a form illustrated in FIG. 7 or to receive notification of a maintenance assignment through a form illustrated in FIG. 8. FIG. 7 is a block diagram illustrating an exemplary display for scheduling maintenance of a component in a building management information system according to one embodiment”);

cause an indication of the coordination issue to be presented to a second client station associated with the assignee of the coordination issue (Staub-French, Page 384 2nd to last paragraph: “Publishing reports that identified the specific clashes and documented the action items for each clash that needed to be resolved. These reports were distributed to the project team to communicate the changes needed in each discipline’s 3D models to resolve the issues identified”);

Staub-French modified by Jacobi is silent about after creating the first data set defining the coordination issue, receive, from the first client station, a second communication indicating a second request entered by the user of the first client station via the coordination pane of the GUI to elevate the coordination issue to an RFI for requesting input from one or more additional parties, wherein the second request comprises data indicating an assignee of the RFI that was specified by the user via the coordination pane of the GUI,
in response to the receipt of the second communication, create a second data set defining the RFI, wherein creating the second data set comprises including the data indicating the assignee of the RFI within the second data set defining the RFI;
Sparksman teaches after creating first data set defining coordination issue, receive, from a first client station, a second communication indicating a second request entered by  user of the first client station via a coordination pane of GUI to elevate the coordination issue to an RFI for requesting input from one or more additional parties, wherein the second request comprises data indicating an assignee of the RFI that was specified by the user via the coordination pane of the GUI,
in response to the receipt of the second communication, create a second data set defining the RFI, wherein creating the second data set comprises including the data indicating the assignee of the RFI within the second data set defining the RFI (Fig. 9 of Sparksman describes an RFI process where RFI is requested by a subcontractor and passed it to project manager or architect and project manager/architect forwards it to the consultant or assignee of RFI. Page 15 second paragraph “In the modern construction process, a contractor will generally employ the use of a RFI when he requires further information, encounters a problem or needs clarification on a technical issue. This is done by issuing a formal RFI form to the owner or their representative. This form should include the details of the problem or query, a time frame for response and any cost implications or estimates”.
Page 20 “The general structure of an RFI form will be similar to the example form shown above. This will first include an official title or header that includes: 
 The project name and number……..
 The name of the company and person responsible”.


    PNG
    media_image2.png
    697
    1140
    media_image2.png
    Greyscale


);
Sparksman and Staub-French modified by Jacobi are analogous as they are from the field of design management of buildings.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Staub-French modified by Jacobi by including, after creating first data set defining coordination issue, receive, from a first client station, a second communication indicating a second request entered by  user of the first client station via a coordination pane of GUI to elevate the coordination issue to an RFI for requesting input from one or more additional parties, wherein the second request comprises data indicating an assignee of the RFI that was specified by the user via the coordination pane of the GUI,
in response to the receipt of the second communication, create a second data set defining the RFI, wherein creating the second data set comprises including the data indicating the assignee of the RFI within the second data set defining the RFIas taught by Sparksman and use this feature with Staub-French modified by Jacobi’s GUI.
The motivation for this modification is to acquire additional information related to the coordination issue and thereby helping to solve coordination issue in timely manner.

Staub-French modified by Jacobi and Sparksman teaches cause an indication of the RFI to be presented to a third client station associated with the assignee of the RFI (Fig. 9 of Sparksman teaches project manager forwards the RFI to the consultant or the assignee of RFI).

Claim 8 is directed to a method and its elements are similar in scope and functions of the elements of the device claim 1 and therefore claim 8 is rejected with same rationales as specified in the rejection of claim 1.

Claim 14 is directed to a non-transitory computer-readable storage medium (Jacobi [0010] “According to another embodiment, a computer program product includes a non-transitory computer readable medium having code to retrieve from a first data source data representing an environment in a building and at least one component in the environment”) and its elements are similar in scope and functions of the element of the device claim 1 and therefore claim 14 is rejected with same rationales as specified in the rejection of claim 1.
Regarding claims 5, 11 and 18, Staub-French as modified by Jacobi and Sparksman teaches, cause the third client station to present a summary of at least a portion of the first data set defining the coordination issue; ((Staub-French, Page 384 2nd to last paragraph: “Publishing reports that identified the specific clashes and documented the action items for each clash that needed to be resolved. These reports were distributed to the project team to communicate the changes needed in each discipline’s 3D models to resolve the issues identified”;
Sparksman teaches RFI has first data set including the coordination issue.
Page 15 second paragraph “In the modern construction process, a contractor will generally employ the use of a RFI when he requires further information, encounters a problem or needs clarification on a technical issue. This is done by issuing a formal RFI form to the owner or their representative. This form should include the details of the problem or query, a time frame for response and any cost implications or estimates”).

Regarding claims 6, 12 and 19, Staub-French as modified by Jacobi and Sparksman teaches, make the first data set defining the coordination issue accessible to the third client station ((Staub-French, Page 384 2nd to last paragraph: “Publishing reports that identified the specific clashes and documented the action items for each clash that needed to be resolved. These reports were distributed to the project team to communicate the changes needed in each discipline’s 3D models to resolve the issues identified”;
Sparksman teaches RFI has first data set including the coordination issue.
Page 15 second paragraph “In the modern construction process, a contractor will generally employ the use of a RFI when he requires further information, encounters a problem or needs clarification on a technical issue. This is done by issuing a formal RFI form to the owner or their representative. This form should include the details of the problem or query, a time frame for response and any cost implications or estimates”).

Regarding claims 7, 13 and 20, Staub-French as modified by Jacobi and Sparksman teaches, cause the first client station, the second client station, or the third client station to present at least one visual summary of an aggregate of additional data sets defining additional coordination issues that relate to additional aspects of the construction project. (Staub-French, Page 391:“The software can be a CAD package (e.g., Autodesk Building Systems), or specific 3D coordination software (e.g., Navisworks Clash Detective). Although both packages facilitate the detection of physical interferences, we found that Navisworks Clash Detective was far superior in detecting some soft conflicts (e.g., interferences between physical components and clearance spaces), managing the process of detecting and resolving conflicts (e.g., conflicts can be tracked according to their status - new, active, approved, resolved, and old), and documenting the conflicts identified (e.g., conflict reports can be generated). Fig. 7 shows a snapshot of the Navisworks model for the Camino Project and the nine clash tests that were created to facilitate conflict detection between the systems.”).

Regarding claims 22, 25 and 28 Staub-French as modified by Jacobi and Sparksman teaches, receive, from the first client station, the second client station, or the third client station, a third communication indicating a third request to modify the RFI; and modify the second data set defining the RFI based on the third request (Sparksman Fig. 9 teaches an iterative flow of creation of RFI. When the First RFI is rejected it goes back to subcontractor and subcontractor modifies the RFI as a third request).

Regarding claims 23 and 26 Staub-French as modified by Jacobi and Sparksman teaches, linking the second data set defining the RFI to the first data set defining the coordination issue (Sparksman Page 15 second paragraph: “In the modern construction process, a contractor will generally employ the use of a RFI when he requires further information, encounters a problem or needs clarification on a technical issue. This is done by issuing a formal RFI form to the owner or their representative. This form should include the details of the problem or query, a time frame for response and any cost implications or estimates”).


Regarding claim 31 Staub-French as modified by Jacobi and Sparksman teaches, wherein receiving the second communication indicating the second request entered by the user of the first client station via the coordination pane of the GUI to elevate the coordination issue to an RFI comprises receiving the second communication while the user of the first client station is accessing the BIM file via the software tool. (Jacobi [0062] “….. At block 1306, a request is received for information regarding a component in the environment. The request may be, for example, a request for maintenance-related information about the component including a maintenance schedule or maintenance manuals”);

Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is objected to be allowable because Staub-French as modified by Jacobi and Sparksman teaches wherein the first data set defining the coordination issue comprises status data indicating a status of the coordination issue (Staub-French Fig. 11

    PNG
    media_image3.png
    232
    836
    media_image3.png
    Greyscale


) but combination of prior arts fail to expressly teach in response to the receipt of the second communication, modify the status data to indicate that the coordination issue has been elevated to an RFI.
Claim 30 is also objected by virtue of dependency on claim 29.

Response to Arguments

Applicant’s arguments, see Remarks, filed 03/01/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Staub-French et al. (“3D AND 4D MODELING FOR DESIGN AND CONSTRUCTION COORDINATION: ISSUES AND LESSONS LEARNED”, ITcon Vol. 12 (2007), Staub-French and Khanzode, pg. 381-407, PUBLISHED: July 2007 at http://itcon.org/2007/26/)  in view of Sparksman (“QUANTIFYING THE TIME AND COST ASSOCIATED WITH THE REQUEST FOR INFORMATION (RFI) OR TECHNICAL QUERY (TQ) PROCESS – A DESIGNERS PERSPECTIVE”, OCTOBER 2015, “Sparksman”) and Jacobi et al. (US Pat. Pub. No. 2012/0310602, “Jacobi”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612